Title: To Thomas Jefferson from John V. Kean, 3 November 1825
From: Kean, John V.
To: Jefferson, Thomas


Dear Sir,
U. of Va.
Novr 3rd 1825.
We received last night a large box of books from Mr Hilliards of which I suppose you have had some account: the books embrace almost every subject of science, Law medicine, History, Poetry &c. There came also by the same conveyance, a box of specimines of Mineralogy. Collected from various parts of Europe & the Northern States by Mr McLure, I believe.permit me to add, with the highest esteem Yours obedientlyJno V Kean